Name: Decision (EU) 2019/43 of the European Central Bank of 29 November 2018 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital and repealing Decision ECB/2013/28 (ECB/2018/27)
 Type: Decision
 Subject Matter: monetary economics;  EU finance;  monetary relations;  budget;  financial institutions and credit
 Date Published: 2019-01-11

 11.1.2019 EN Official Journal of the European Union L 9/178 DECISION (EU) 2019/43 OF THE EUROPEAN CENTRAL BANK of 29 November 2018 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital and repealing Decision ECB/2013/28 (ECB/2018/27) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 29.3 and 29.4 thereof, Having regard to the contribution of the General Council of the European Central Bank in accordance with the fourth indent of Article 46.2 of the Statute of the European System of Central Banks and of the European Central Bank, Whereas: (1) Article 29.3 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) requires the capital key weightings to be adjusted every five years after the establishment of the European System of Central Banks (ESCB) by analogy with the provisions laid down in Article 29.1 of the Statute of the ESCB. The adjusted capital key applies with effect from the first day of the year following the year in which the adjustment occurs. (2) The last adjustment of the capital key weightings in accordance with Article 29.3 of the Statute of the ESCB was made in 2013 with effect from 1 January 2014 (1). (3) In accordance with Council Decision 2003/517/EC (2), the European Commission provided the European Central Bank (ECB) with the statistical data to be used in determining the adjusted capital key, HAS ADOPTED THIS DECISION: Article 1 Rounding Where the European Commission provides revised statistical data to be used in adjusting the capital key and the figures do not total 100 %, the difference shall be compensated for: (i) if the total is below 100 %, by adding 0,0001 of a percentage point to the smallest share(s) in ascending order until exactly 100 % is reached, or (ii) if the total is above 100 %, by subtracting 0,0001 of a percentage point in descending order from the largest share(s) until exactly 100 % is reached. Article 2 Capital key weightings The weighting assigned to each NCB in the capital key described in Article 29 of the Statute of the ESCB shall be as follows with effect from 1 January 2019: Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 2,5280 % Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 0,8511 % Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 1,6172 % Danmarks Nationalbank 1,4986 % Deutsche Bundesbank 18,3670 % Eesti Pank 0,1968 % Central Bank of Ireland 1,1754 % Bank of Greece 1,7292 % Banco de EspaÃ ±a 8,3391 % Banque de France 14,2061 % Hrvatska narodna banka 0,5673 % Banca d'Italia 11,8023 % Central Bank of Cyprus 0,1503 % Latvijas Banka 0,2731 % Lietuvos bankas 0,4059 % Banque centrale du Luxembourg 0,2270 % Magyar Nemzeti Bank 1,3348 % Central Bank of Malta 0,0732 % De Nederlandsche Bank 4,0677 % Oesterreichische Nationalbank 2,0325 % Narodowy Bank Polski 5,2068 % Banco de Portugal 1,6367 % Banca NaÃ £ionalÃ  a RomÃ ¢niei 2,4470 % Banka Slovenije 0,3361 % NÃ ¡rodnÃ ¡ banka Slovenska 0,8004 % Suomen Pankki 1,2708 % Sveriges Riksbank 2,5222 % Bank of England 14,3374 % Article 3 Entry into force and repeal 1. This Decision shall enter into force on 1 January 2019. 2. Decision ECB/2013/28 is repealed with effect from 1 January 2019. 3. References to Decision ECB/2013/28 shall be construed as references to this Decision. Done at Frankfurt am Main, 29 November 2018. The President of the ECB Mario DRAGHI (1) Decision ECB/2013/28 of 29 August 2013 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital (OJ L 16, 21.1.2014, p. 53). (2) Council Decision 2003/517/EC of 15 July 2003 on the statistical data to be used for the adjustment of the key for subscription to the capital of the European Central Bank (OJ L 181, 19.7.2003, p. 43).